USCA4 Appeal: 19-2252   Doc: 36
      Case 3:18-cv-00041-NKM-JCH   Filed: 03/30/2020
                                 Document               Pg: 1 ofPage
                                            60 Filed 03/30/20   1    1 of 1 Pageid#: 264


                                                                  FILED: March 30, 2020

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                      ___________________

                                          No. 19-2252
                                   (3:18-cv-00041-NKM-JCH)
                                     ___________________

         JANE DOE

                     Plaintiff - Appellant

         v.

         DR. SCOTT SYVERUD; DR. KATHLEEN ROOT; ADAM CARTER; CALLIE
         BATEMAN;

                     Defendants - Appellees

         and

         PAMELA SUTTON-WALLACE, Chief Executive Officer of the University of
         Virginia Medical Center; JANE ROE 1-3; JOHN DOE 1-5

                     Defendants

                                      ___________________

                                           ORDER
                                      ___________________

               The court grants the motion to withdraw from further representation on

        appeal.

                                              For the Court--By Direction

                                              /s/ Patricia S. Connor, Clerk
